 630DECISIONSOF NATIONALLABOR RELATIONS BOARDOrleans Manufacturing CompanyandRetail,Wholesale & De-partment Store Union,AFL-CIO,Petitioner.Case No. 15-RC-1578.April 25, 1958SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued on August26, 1957,1 an election by secret ballot was conducted on September131 1957, under the direction and supervision of the Regional Directorfor the Fifteenth Region, among the employees in the unit heretoforefound appropriate.Upon the conclusion of the election, the partieswere furnished with, and their observers signed, a tally of ballotswhich showed that of approximately 125 eligible voters, 80 castballots for the Petitioner, and 42 against the Petitioner, and 3 ballotswere challenged.The challenged ballots were not sufficient innumber to affect the results of the election.On September 20, 1957, the Employer filed timely objections toconduct affecting the results of the election.After an investigation,on December 3, 1957, the Regional Director issued his report onobjections to conduct affecting results of election, in which he foundthat the Employer's objections did not raise substantial or materialissues with respect to conduct affecting the results of the election,and recommended that the objections be overruled and that an appro-priate certificate of representatives be issued.Thereafter, theEmployer filed exceptions to the Regional Director's report, a requestfor a hearing, and a supporting memorandum.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].In objections 1-a and 1-b,2 the Employer alleged that betweenthe date that the election was directed and the date it was held thePetitioner, through its officers, agents, and representatives, threatenedemployees that they would be "beat up" if they did not join thePetitioner, and that they would "get whipped" if they did not jointhe Petitioner and it got in.With respect to these objections, theRegional Director found that on the day before the election, 1 of 3rank-and-file employees who were waiting for an elevator to takethem out of the building at lunchtime asked another in the group,"Which one are you for?"When the latter replied that he wasfor the Employer and against the Petitioner, the former said, "We'llfix you up if you don't join the Union.We'll beat you up."The1Unpublished.2 The objection numbers are those used by the Regional Director.120 NLRB No. 83. ORLEANS MANUFACTURING COMPANY631employee so addressed reported the incident to the Employer's presi-dent the Monday following the election, which was held on a Friday,and declared that he intended to quit, but was prevailed upon notto do so.Neither the employee making the threat nor his companionheld any office in the Petitioner or had attended union meetings moreoften than many other employees; one of them had secured the sig-nature of one employee to one application for membership in thePetitioner, but most of such applications were secured by otheremployees.The Regional Director found further that on August 27 or 28, aday or so after the date of the Direction of Election, an employeeasked another employee, during the latter's lunch hour and outsidethe plant, why he did not join the Petitioner.When the latter repliedthat he just didn't want to, the former stated that if he didn't joinhe might get whipped.3The employee making the alleged threatwas not an officer or agent of the Petitioner or so closely associatedwith the Petitioner at the time of the alleged threat as to warrantother employees in believing that he had authority to act for thePetitioner; nor was there evidence that the Petitioner authorized,condoned, or ratified his statements.The Regional Director recommended that these objections be over-ruled, on the ground,inter alia,that the statements complained ofwere made by rank-and-file employees whom the Petitioner had notvested with any authority.The Employer excepts to this finding,asserting that the Petitioner had authorized, condoned, and ratifiedtheir conduct 4The Employer makes no claim that it has any evi-dence in its possession to support this assertion, but seeks a hearing inan effort to develop such evidence by the process of examination andcross-examination.In order to prevent delay in the effectuation ofconclusive election results by a party who invokes the Board's objec-tions procedure without having any real basis for invalidating theelection, the Board has uniformly refused to direct a hearing on suchobjections unless the objecting party supplies specific evidence of con-duct whichprima faciewould warrant setting the election aside a8 The Regional Director found that the employee to whom this statement was madereported that he took it as a joke and laughed, and that there was a considerable amountof banter between the two. The Employer excepts tothese findings,and we do not as-sumethem to be true.4The Employer also excepts to the Regional Director's failure to find that the conductinvolved in objection 1-a in fact intimidated the employee addressed.This exception ishereby overruled.The Board will not attempt to enter the speculative realm of evalu-ating the subjective reaction of employees to conduct allegedly invalidating an election.Shovel Supply Company,118 NLRB 315,American Wholesalers,116 NLRB 1492, 1495,footnote 6,The Great Atlantic&Pacific Tea Company,111 NLRB 623, 626;ofRadioOfficersUnion etc. v. N. L. R. B.,347 U. S. 17, 51.s Benton's Cloak & Suit Company,97NLRB 1327;Remington Rand Division of SperryRand Corp.,118 NLRB 1367;Felix Bonura Company,119 NLRB 1620. This practice wasjudicially approved inN L. R. B v Vulcan Furniture Mfg. Corp.,214 F. 2d 369, 372(C A 5), certioraridenied,348 U. S. 873. .632DECISIONS OF NATIONALLABOR RELATIONS BOARDThe speculative possibility advanced by the Employer that evidenceto support its allegations might transpire at a hearing is insufficient towarrant the delay in these proceedings which would arise from di-recting such a hearing.'In objection 1-c, the Employer alleged that between the date thatthe election was directed and the date it was held, the Petitioner,through its officers, agents, and representatives, threatened employeesthat if they did not join the Petitioner "teen-agers would whipthem."With respect to this objection, the Regional Director foundthat prior to an employee's termination, 12 days before the Board'sDecision and Direction, he allegedly asked another employee why hedid not attend union meetings and informed him that there were 16employees who did not.When the latter replied that he just didn'tgo to meetings, the former declared that he had better look out orthose "teen-agers" might get him on the way home?In objection 1-d, the Employer alleged that between the date thatthe election was directed and the date it was held, the Petitioner,through its officers, agents, and representatives, warned an employeepreviously threatened with being run out of town for not joining thePetitioner, and who had made statements in opposition to the Peti-tioner, to "watch his step" and "not get in the way."With respect tothis objection, the Regional Director found in part that about a weekbefore the issuance of the Decision and Direction of Election, in thecourse of a discussion about the Petitioner among a group of em-ployees washing up at the end of the workday, an employee allegedto be a member of the Petitioner's organizing committee' told an-other employee that some of the employees, including apparently thespeaker, were liable to get together and send the employee back toCarolinasAs these incidents took place before the issuance of theDecision and Direction of Election, we overrule these objections.'°With respect to objection 1-d, the Regional Director also found thata week or two before the election, the employee who had been threat-ened with removal to Carolina initiated a conversation with another8 The cases relied uponby the Employer do not warranta different result, since noneof them involved objections based on allegationswhich theobjecting party failed to sup-port by evidencetenderedto the Regional Director of the Board.7 TheRegional Director found that there was no feeling of animosity between these two.Since theEmployerasserts that this findingis contrary to fact, weshall disregard it.8 The Employer excepts to the Regional Director's failure to find that this employeewas a member of the Petitioner's organizing committee.For purposes of this decision,we shall assumethat he occupied that position.9 The Employer apparently asserts thatsome of theemployeespresent or referred toduring this conversation were membersof the Petitioner'sorganizing committee.Weshall so assumefor purposes of this decision."P. W. Woolworth Co.,109 NLRB1446,1448-1449;National Furniture Company,Inc.,119 NLRB1; Joanna Western MillsCo., 119 NLRB 1789.We note that the Employermakes no claimthat it wasunaware of these incidents before the election was held, orthatit drew them to the attentionof the Regional Director as a basis for delaying theelection until the passage of time had erased any effect they may have had. ORLEANS MANUFACTURING COMPANY633employee, who had been selected by other employees to direct theirorganizational activities.During this conversation, which washeated, the former attempted to persuade the latter that he was inerror in supporting the Petitioner and, as on previous occasions,threatened to sue him.Although asked, the antiunion employee didnot explain on what grounds he would sue the other, who was 15 to20 years younger than he." The younger man replied that the anti-union employee should watch his step and not get in the way. Thewitnesses present during this exchange did not regard this last state-ment as a threat of physical violence.We agree with the RegionalDirector that this conduct, if it occurred, would not warrant settingaside the election, since the remark was an equivocal one, and wasmade in the heat of a personal dispute arising from an effort to prose-lytize the prounion employee rather than in connection with thelatter's organizational activities."The Employer contends, however, that the election should be setaside notwithstanding the circumstances above set forth, i. e., the factthat most of the statements of which it complains were made before,the issuance of the Decision and Direction of Election, that mostwere made by rank-and-file employees, and that the only statementmade by a union agent after the issuance of the Direction of Electionwas equivocal in character.With respect to the conduct of rank-and-file employees, the Employer contends that the basic issue is notwhether the remarks in question were made by agents of the Peti-tioner, but whether they were calculated to interfere with the freechoice of the voters.While the Board will consider conduct notattributable to any of the parties in determining whether an electionshould be set aside, the Board accords less weight to such conductthan to conduct of the parties.13The Board believes that the conductof third persons tends to have less effect upon the voters than similarconduct attributable to the employer who has, or the union whichseeks, control over the employees' working conditions.Furthermore,were the Board to give the same weight to conduct by third personsas to conduct attributable to the parties, the possibility of obtainingquick and conclusive election results would be substantially di-minished.The employer and the union are deterred from electionmisconduct by the unfair labor practice provisions of the Act andby the trouble and expense which repeated elections impose uponn According to the Regional Director,the employee in question had in mind an allegedinjury which might occur to him if the Petitioner was successful in its campaign andhe subsequently was required to join the Petitioner.32 SeeWestinghouse Electric Corporation,91 NLRB 955,960;E. I. DuPont de Nemour8Company, Inc, etc,105 NLRB 710, 712isBenton's Cloak & Suit Company,97 NLRB 1327,1329, 1330;E. I. Dupont de NemourseECompany,Inc.,105 NLRB 710,712;Tampa Crown Distributors,Inc.,118 NLRB 1420. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDthem.14The absence of similar deterrents against third persons whowish to forestall a conclusive election may make them more prone toengage in conduct calculated to prevent such a result. In view ofthese considerations, we do not believe that the employee conductdescribed above which occurred after the Board's Decision and Di-rection of Election created an atmosphere rendering a free electionimpossible.i5The Employer further excepts to the Regional Director's failureto find that the incidents alleged in objections 1-b and 1-c (the "Whip-ping" incident and the "teen-age" incident) were part of a concerteddesign of the Petitioner and its adherents to coerce the votes ofantiunion employees.Assuming, without deciding, that the existenceof such a plan may be shown in part by incidents occurring prior tothe Decision and Direction of Election,16wedo not believe that theabove incidents, considered as a whole, warrant the inference drawnby the Employer, and the Employer offers no further evidence tosupport its allegations.We therefore overrule this exception.In objection 1-e, the Employer alleged that the Petitioner inter-viewed employees in the voting unit at their homes immediatelybefore the election.With respect to this objection, the RegionalDirector found as follows : Within the 2 weeks preceding the electionthe Petitioner's agents visited no more than 10 employees, of theapproximately 125 eligible voters, at their homes."Those so visitedwere known to be opposed or indifferent to the Petitioner.18Nowitnesses attributed threats or impolite conduct to the Petitioner'sagents.19The Regional Director recommended that this objection beoverruled.InPlant City Welding and Tank Company,119 NLRB131, the Board held that a union does not interfere with the employees'free choice of representatives by interviewing them in their homes.We therefore affirm the Regional Director.In objection 1-f, the Employer alleged that during the period be-tween the date that the election was directed and the date it was held,14 In extreme cases, a union's misconduct may deprive it of a place on the ballotNewYork Shipping Association and Its hlencbers,108 NLRB 135, 144; 108 NLRB 554, 55615See J.Spevak d Co , Inc,et al,110 NLRB 954,White's Uvalde Mines,110 NLRB278;Westinghouse Electric Corporation,91 NLRB 955, 960,Minneapolis KnittingWooks,84 NLRB 826, 827.18 But seeThe Liberal Market, Inc.108 NLRB 1481, 1483, and the cases cited in foot-note 10,supra17The Employer alleges that a full hearing with the right of confrontation and cross-examination would reveal that the home visits were more widespread.We reject thisassertion as a basis for oidering a hearing for the reasons stated in connection withobjections 1-a and 1-b.78 The Employer asserts that this is immateiial but does not except to it as a factualfinding1HSome were offered a reduced initiation fee if they joined the Petitioner before theelection.This aspect of the case is discussedinfra. ORLEANS MANUFACTURING COMPANY635the Petitioner promised employees financial benefits and rewards ifthey joined the Petitioner before the election.The Regional Direc-tor found that the Petitioner urged several employees to join thePetitioner before the election on the ground that the employees werepaying nothing then to join but that the membership might establishan initiation fee if the Petitioner obtained a contract with the Em-ployer, and that the Petitioner urged employees to support it in orderto obtain higher wages.The Regional Director found no evidencethat the employees were promised a financial reward for voting forthe Petitioner.The Regional Director recommended that the objec-tion be overruled, on the ground that a union'spromisesof reducedmembership fees, and of increased wages through organization, donot interfere with a free election.When read in connection with itsmemorandum,theEmployer's exceptionsdo not clearly disclosewhether it challenges the propriety of the Regional Director's con-clusion assuming the accuracy of his factual findings. In any event,the Regional Director's conclusion accords with Board policy, andwe hereby adopt it 21In objection 2, the Employer alleged that the Petitioner's activitiesboth before and after the issuance of the Direction of Election formeda pattern of coercive conduct which was calculated to and did affectthe result of the election.The Regional Director recommended thatthis objection be overruled.Because the Employer fails to set forthany grounds for its exception, and because we do not believe that theevidence tendered by the Employer supports this objection, we herebyoverrule it a1Since we agree with the Regional Director that the Employer'sobjections should be overruled, we will certify the Petitioner as rep-resentative of the Employer's employees.[The Board certified Retail,Wholesale and Department StoreUnion, AFL-CIO, as the collective-bargaining representative of theproduction and maintenance employees at the Employer's NewOrleans, Louisiana, plant, in the unit found appropriate.]20A.R. F.Products,Inc,118 NLRB 14'56;Maehinesy Overhaul Company, Inc,115NLRB 1787,1789;Shirlington Supermarket,Inc., et al,106 NLRB 666,667.The Re-gional Director further found that one or more employees predicted to another employeethat if she joined the Petitioner then, she might do so for $3or $4, but thatif she waiteditmight cost her $30 or $40.We agree with the Regional Director that this predictiondoes not warrant setting the election aside, both for the reasons stated inA. R. F. Prod-ucts,supra,and because it was made by a rank-and-file employee or employees. Forthe reasons set forth in connection with objections 1-a and 1-b, we reject the Employer'srequest for a hearing on the ground that the evidence developed therein might disclose thatthe piomuses were conditioned upon the employees' vote21 SeeTheCoolidgeCorporation,108 NLRB 3,5;National Furniture Company, Inc.,119 NLR1, 1 ,Charles T Brandt, Inc,118 NLRB 956.